Citation Nr: 0515485	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for osteoporosis.

4.  Entitlement to service connection for breast cancer.

5.  Entitlement to service connection for fibrocystic breast 
disease.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1989.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
October 2003 when it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran has no disability associated with high 
cholesterol levels.  

2.  Chronic hypertension was not present in service and was 
not manifested within one year of the veteran's discharge 
from service, and any currently present hypertension is not 
etiologically related to service. 

3.  Osteoporosis was not present in service, and any 
currently present osteoporosis is not etiologically related 
to service. 

4.  Breast cancer was not present in service and was not 
manifested within one year of the veteran's discharge from 
service, and any currently present breast cancer is not 
etiologically related to service.

5.  The veteran's fibrocystic breast disease originated 
during her active service


CONCLUSIONS OF LAW

1.  The veteran has no disability due hypercholesterolemia 
incurred in or aggravated by active service.  38 U.S.C.A.  §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.1 (2004).  

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655(b) (2004).

3.  Service connection for osteoporosis is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.655(b) (2004).

4.  Service connection for breast cancer is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655(b) (2004).

5.  Fibrocystic breast disease was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the claim for service connection for 
hypercholesterolemia, the Board finds that a remand would be 
pointless, as it would not result in an outcome favorable to 
the veteran.  See VAOGCPREC 16-92 (July 24, 1992).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

With regard to the issue of entitlement to service connection 
for fibrocystic breast disease, the Board has found the 
evidence and information currently of record to be sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations. 

With regard to the veteran's claims for service connection 
for hypertension, osteoporosis, and breast cancer, the Board 
notes that substantially complete claims were received and 
initially adjudicated prior to the enactment of the VCAA.  

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letters dated in April 2001 and March 2004.  She was given 
ample time to respond.  Thereafter, the RO readjudicated the 
veteran's claims in October 2004.  Furthermore, in this case, 
there is no indication or reason to believe that the RO's 
decision would have been different had the claims not been 
adjudicated before the RO provided the notice required by the 
VCAA and the implementing regulations.  Therefore, the Board 
believes that the RO properly processed the claims following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error by the 
RO was not prejudicial to the veteran. 

Moreover, with respect to the issues decided herein, all 
pertinent, available evidence has been obtained.  In 
addition, the veteran was scheduled for appropriate 
examinations in April 2004, but refused to report for such 
examinations without good cause.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
In this regard, the Board notes that the Court has held that, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the Board will address the merits of the claims 
for service connection.

Factual Background

A February 1969 pre-enlistment examination report is negative 
for complaints or findings abnormal findings related to 
hypercholesterolemia, hypertension, osteoporosis, or breast 
disease; blood pressure was 126/86.  A June 1971 radiographic 
report notes findings of a lesion in the right breast; the 
provisional diagnosis was fibrocystic disease.  A March 1983 
radiology report notes findings of dysplasia throughout both 
breasts, but no evidence of malignancy.  A February 1987 
service medical record notes that the veteran (in her early 
50s) was seen for a consultation regarding hormone 
replacement therapy.  She reported a family (her aunt) 
history of osteoporosis.  A June 1987 service medical record 
notes that the veteran's cholesterol reading was 244; the 
impression was hypercholesterolemia.  A problem summary list 
notes that the veteran was prescribed Oscal in 1988; no 
diagnosis was noted.  An October 1988 dental health 
questionnaire notes that the veteran denied any current or 
past problems with hypertension.  A March 1989 biopsy report 
notes findings of fibrocystic change and fibroadenoma of the 
left breast.  There was no evidence of malignancy.  A March 
1989 service medical record notes that the veteran's blood 
pressure fluctuated.  Upon examination, blood pressure was 
138/86.  Hypertension was not diagnosed and medication for 
high blood pressure was not prescribed at that time.  Service 
medical records are negative for any finding of breast cancer 
or osteoporosis.  The veteran retired from active duty in 
April 1989.

In August 1995, the veteran submitted a claim for service 
connection for hyperlipidemia (high cholesterol).  In 
September 1999, the veteran submitted claims for service 
connection for various disabilities, including, in pertinent 
part, breast disease, high blood pressure and osteoporosis.

Treatment records from P.D. Burton, D.O., dated from 1993 to 
1994 note that the veteran was treated for a right ankle 
fracture after an August 1993 motor vehicle accident.  Dr. 
Burton noted that the most common residual of this type of 
injury is post-traumatic arthritis.  He further noted that 
the veteran might have some early arthrosis in her ankle.

Treatment records from Andrew Billon, M.D., note that the 
veteran was diagnosed with breast cancer in 1995.  She 
underwent a modified radical mastectomy of the right breast 
in June 1995.  Treatment records dated from 1996 to 2002 note 
findings of some fibrocystic changes in the breasts 
bilaterally.  No further malignancy was noted.

VA outpatient treatment records dated from September 1999 to 
March 2004 note that the veteran was being followed for 
hypertension, osteoporosis and hyperlipidemia.   

The veteran was scheduled for VA breast, heart, hypertension 
and joint examinations in April 2004.  That same month, she 
cancelled the examinations, refusing to report for 
examinations at the scheduled location.

VA outpatient treatment records dated from April 2004 to 
October 2004 note the veteran's ongoing treatment for 
hypertension and hyperlipidemia.  When the veteran was seen 
in April 2004, she noted that she was supposed to go to the 
VA Medical Center in Pittsburgh for compensation and pension 
examinations, but did not want to drive there.  The VA 
outpatient physician apparently discussed the possibility of 
providing the veteran a ride in a VA van; however, the 
veteran indicated that she doubted she would be awarded 
compensation, she was "just going to drop it."  In May 
2004, the veteran was prescribed Lescol for her 
hyperlipidemia.

The other evidence of record includes a copy of Internet 
research on fibrocystic breast disease submitted by the 
veteran's representative in February 2005, which reads, in 
pertinent part, "Because fibrocystic changes may make breast 
examination and mammography more difficult to interpret, 
early cancerous lesions may occasionally be overlooked."

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2004).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor or hypertension to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Board notes that when a claimant fails to 
report for a scheduled medical examination without good 
cause, an original claim for compensation shall be rated on 
the evidence of record.  38 C.F.R. § 3.655(b).

Hypercholesterolemia

In this case, service medical records note findings of high 
cholesterol.  The impression was hypercholesterolemia.

Following the veteran's discharge from service, VA outpatient 
treatment records note her ongoing treatment for high 
cholesterol.  In May 2004, she was taking Lescol for this 
condition.  The impression was hyperlipidemia.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  Accordingly, service 
connection will be denied for this claimed condition.  

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

Hypertension

In the case at hand, service medical records are negative for 
any diagnosis of chronic hypertension.  Moreover, there is no 
diagnosis of hypertension during the one-year presumptive 
period following the veteran's separation from active service 
in April 1989.  The earliest medical evidence of hypertension 
is a 1999 VA outpatient treatment record; however, 
hypertension has never been linked to the veteran's military 
service by any medical evidence.  

The veteran was scheduled for a VA examination to obtain a 
clear opinion as to the existence and etiology of any 
currently present hypertension.  Unfortunately, the veteran 
did not report for the examination scheduled in April 2004.

Given the mandate of 38 C.F.R. § 3.655(b) that the Board 
adjudicate the claim on the available evidence, it thus falls 
to the Board to evaluate this case on the merits.  38 C.F.R. 
§ 3.655(b).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As a consequence of the veteran's failure to 
cooperate, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  No 
health care provider has indicated that any current 
hypertension is related to the veteran's military service.

In reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A § 5107(b); Gilbert, supra.

Osteoporosis

The Board notes that in 1987, the veteran reported a family 
history of osteoporosis.  She was prescribed Oscal in 1988.  
However, there is no indication that she was ever diagnosed 
with osteoporosis during her military service.  Following 
service, VA outpatient treatment records dated from 1999 to 
2004 note that the veteran was being followed for 
osteoporosis; however, osteoporosis has never been linked to 
the veteran's military service by any medical evidence.  

The veteran was scheduled for a VA examination to obtain a 
clear opinion as to the existence and etiology of any 
currently present osteoporosis.  Unfortunately, the veteran 
did not report for the examination scheduled in April 2004.

In accordance with 38 C.F.R. § 3.655(b), the Board will 
adjudicate the merits of the current claim on the current 
record.  See Madden, supra.  As a consequence of the 
veteran's failure to cooperate, the Board is left with a 
record that provides no reasonable basis upon which to grant 
the veteran's claim.  No health care provider has indicated 
that any current osteoporosis is related to the veteran's 
military service.

In reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A § 5107(b); Gilbert, supra.

Breast Cancer

Service medical records are negative for any diagnosis of 
breast cancer.  Moreover, there is no diagnosis of breast 
cancer during the one-year presumptive period following the 
veteran's separation from active service in April 1989.  The 
earliest medical evidence of breast cancer is a 1995 VA 
private treatment record; however, breast cancer has never 
been linked to the veteran's military service by any medical 
evidence.  

The veteran was scheduled for a VA examination to obtain a 
clear opinion as to the existence and etiology of any 
currently present breast cancer  Unfortunately, the veteran 
did not report for the examination scheduled in April 2004.  
Again, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  No 
health care provider has indicated that any current breast 
cancer is related to the veteran's military service.

In reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A § 5107(b); Gilbert, supra.

Fibrocystic Breast Disease

The Board notes that the veteran was followed for fibrocystic 
breast disease on many occasions during her military service 
from 1969 to 1989.  Post-service medical evidence dated from 
1996 to 2002 notes ongoing findings of fibrocystic changes in 
both breasts.  No medical opinion indicating that the 
veteran's current fibrocystic breast disease is not 
etiologically related to service is of record.  

Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's fibrocystic breast disease. 


ORDER

Service connection for hypercholesterolemia is denied.

Service connection for hypertension is denied.

Service connection for osteoporosis is denied.

Service connection for breast cancer is denied.

Service connection fibrocystic breast disease is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


